Citation Nr: 0726358	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-02 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to an effective date earlier than October 29, 
2001, for the award of service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.

4.  Entitlement to an increased rating for seborrheic 
dermatitis with keratosis pilaris with chronic urticaria, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of 
parotidectomy, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.

8.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran has verified active duty service from October 
1969 to November 1976.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  A May 2002 RO rating decision granted 
service connection for PTSD and assigned an initial 10 
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to an effective date earlier than October 29, 
2001, for the award of service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.

4.  Entitlement to an increased rating for seborrheic 
dermatitis with keratosis pilaris with chronic urticaria, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of 
parotidectomy, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.

8.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran has verified active duty service from October 
1969 to November 1976.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  A May 2002 RO rating decision granted 
service connection for PTSD and assigned an initial 10 
percent rating, effective October 29, 2001.  The veteran 
initiated and perfected an appeal on the downstream issues of 
the initial rating and effective date of award assigned.

A September 2002 RO rating decision denied a claim of service 
connection for tinea pedis on the merits.  In December 2002, 
the RO increased the initial rating for PTSD to 30 percent 
disabling effective October 29, 2001.  A May 2004 RO rating 
decision denied claims for increased ratings for seborrheic 
dermatitis with keratosis pilaris with chronic urticaria, 
bilateral pes planus, residuals of parotidectomy, and 
allergic rhinitis, as well as a claim of entitlement to TDIU.  

In June 2007, the veteran appeared and testified at 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

The claims for an initial rating in excess of 30 percent for 
PTSD, a rating in excess of 10 percent for seborrheic 
dermatitis with keratosis pilaris with chronic urticaria, a 
rating in excess of 10 percent for residuals of left 
parotidectomy, and entitlement to TDIU are addressed in the 
REMAND following this decision and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  The 
veteran will be notified if any further action on his part is 
required.


FINDINGS OF FACT

1.  The veteran's dermatophytosis involving the feet, 
including tinea pedis and onychomycosis, first manifested in 
service.

2.  The veteran filed a service connection claim for PTSD on 
October 29, 2001, that forms the basis for the effective date 
of award assigned.  There are no communications received 
prior to this time which may be considered a formal or 
informal claim for service connection for PTSD.

3.  The veteran's bilateral pes planus results in no more 
than moderate disability.

4.  The veteran's allergic rhinitis is not productive of 
greater than a 50 percent obstruction of the nasal passage on 
both sides, complete obstruction on one side, or polyps.




CONCLUSIONS OF LAW

1.  Dermatophytosis involving the feet, including tinea pedis 
and onychomycosis, was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

2.  Entitlement to an effective date earlier than October 29, 
2001, for the award of service connection for PTSD is not 
established.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2006).

3.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (2006).

4.  The criteria for a compensable evaluation for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the effective date of award claim, a pre-
adjudicatory RO letter in February 2002 informed the veteran 
of the requirements of a successful claim, and of his and 
VA's respective duties in obtaining evidence.  Notice was not 
provided as to assignment of effective dates.  The claim for 
service connection was substantiated so that the purpose of 
38 U.S.C.A. § 5103(a) notice was satisfied with no further 
notice required.  Dingess, 19 Vet. App. at 491.  Thus, VA did 
not err by failing to provide VCAA notice as to assignment of 
effective dates.  Nevertheless, an October 2005 RO letter 
informed him to submit copies of any evidence in his 
possession that he felt supported his claim.

With respect to his increased rating claims, a post-
adjudicatory RO letter dated October 2005 first advised the 
veteran of the relative duties upon himself and VA in 
establishing that his service-connected disabilities had 
worsened, and to submit any evidence or information in his 
possession that he thought pertained to his claims.  The 
timing deficiency was cured with readjudication of his claims 
in a January 2006 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III).  As uniform ratings remain in effect, there is no 
prejudice to him in failing to advise him of the criteria for 
establishing an effective date of award.

With regard to the duty to assist, the veteran's service 
medical records as well as private and VA clinical records 
have been associated with the claims folder.  There are no 
outstanding requests for VA to obtain private treatment 
records for which the veteran has both identified and 
authorized VA to obtain on his behalf.  Two separate VA 
Compensation and Pension (C&P) examinations were conducted 
during the appeal period.  The evidence of record is 
sufficient to decide the case, and there is no reasonable 
possibility that any further assistance to the veteran would 
be capable of substantiating his claims.


II.  Service connection

As with all claims, the Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In January 1999, the 
RO denied a claim of service connection for tinea pedis as 
not well grounded.  The veteran was notified of this 
decision, and his appellate rights, by letter dated March 26, 
1999.  He did not file a document within one year from the 
date of notice indicating an intent to appeal the RO's 
decision.  That decision, therefore, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).  

The enactment of the VCAA on November 9, 2000, eliminated the 
concept of a well-grounded claim and provided for de novo 
readjudication of claims denied as not well grounded between 
July 14, 1999 and November 9, 2000.  Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100.  In September 2002, the RO 
readjudicated the claim of service connection for tinea pedis 
on the merits without consideration of the finality of the 
January 1999 decision.  Where, as here, a claim was denied as 
not well grounded prior to July 14, 1999, there is no legal 
mechanism for de novo review without new and material 
evidence to reopen the claim.  Id.  See 38 U.S.C.A. § 5108 
(West 2002).  As held below, the RO's failure to review the 
case under the new and material standard has resulted in no 
prejudice to the veteran.

Evidence before the RO in January 1999 included the veteran's 
service medical records that showed his treatment for tinea 
pedis, self-described as a three-year history of intermittent 
jungle rot, in June and August 1970.  (Notably, his 
Department of Defense Form 214 shows two years of active 
service prior to the verified date of October 1969).  It was 
noted he had previously been seen for the same condition in 
April 1970.  Post-service, he first reported in a March 1977 
statement of having a recurrent rash of the feet since combat 
service in the Vietnam War.  A June 1977 VA clinical record 
noted a salve prescription for "sweaty feet."  He was given 
a medication refill for tinea pedis in August 1978, and 
continued to receive VA treatment for tinea pedis thereafter.  
In the January 1999 decision, the RO held that the veteran's 
current tinea pedis was not incurred in active service.

Evidence of record since the RO's January 1999 rating 
decision includes VA clinical records showing treatment for 
tinea pedis and onychomycosis.  A March 2004 VA skin 
examination included the veteran's report of having a rash of 
the feet first manifesting while his feet were in water in 
Vietnam.  He described his skin condition as itchy and 
burning.  Examination of the feet demonstrated bilateral 
onychomycosis of all toenails.  The examiner stated that the 
diagnosis was most likely onychomycosis which "more likely 
than not" was related to service based upon the veteran's 
report of history.

Tinea is a term used to describe various dermatophytoses, the 
specific type usually being designated by a modifying term 
depending upon the characteristic appearance of the lesions, 
etiologic agents or site.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 1713 (28th ed. 1994).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2006) (evaluating dermatophytosis 
involving the feet (tinea pedis) and toes (tinea unguium) 
under the same criteria).  Tinea pedis involves the feet 
while tinea unguium, which is synonymous with the term 
onychomycosis, involves the toes.  DORLAND'S at 1713-14.

The veteran is competent to describe recurrent skin 
conditions involving the feet, see Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995), and his report of treatment for 
"intermittent jungle rot" in service and thereafter is 
credible and consistent with the documentary evidence of 
record.  The March 2004 VA examiner's opinion which relates 
the onset of the veteran's onychomycosis to service, 
therefore, is competent evidence sufficient to reopen the 
claim.  See 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 45620 
(August 29, 2001).  See Harris v. West, 203 F.3d 1347, 1350-
51 (Fed. Cir. 2000); Coburn v. Nicholson, 19 Vet. App. 427 
(2006) (medical opinion based solely on lay account of injury 
and symptoms is competent evidence if the reported history is 
accurate).  The Board resolves any doubt of material fact in 
favor of the veteran by finding that the lay and medical 
evidence of record establishes that the veteran's 
dermatophytosis involving the feet, including tinea pedis and 
onychomycosis, first manifested in service.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2006).  The claim, therefore, is 
reopened and granted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


III.  Effective date of award

The veteran claims entitlement to an effective date prior to 
October 29, 2001, for his award of service connection for 
PTSD.  He essentially contends that his PTSD has been present 
since his discharge from active service, and that VA failed 
to recognize that he manifested a service-connected 
psychiatric disorder since his discharge from service.  He 
seeks an award retroactive to the date of his discharge from 
service.

Notwithstanding the merits of his allegations, Section 
5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication . . . of compensation 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation, 38 C.F.R. § 3.400, similarly states 
that the effective date "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  
In pertinent part, the effective date for reopened claims is 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (2006).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  An informal claim 
may be any communication or action indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In this case, there is no dispute that the veteran filed an 
application for service connection for PTSD on October 29, 
2001.  The RO has assigned the effective date of award 
effective to this filing.  The veteran argues for an earlier 
effective date of award based on the premise that his 
disability was present at the time of the RO's prior 
decisions in December 1977, January 1981, and July 1994.

An unappealed RO rating decision in December 1977 denied a 
claim of service connection for anxiety neurosis.  An 
unappealed RO rating decision in January 1981 denied an 
application to reopen the claim.  An unappealed RO rating 
decision in July 1994 denied a claim for service connection 
for a nervous disorder claimed as secondary to service-
connected parotidectomy.  These decisions are final as the 
veteran did not file a document within one year from the date 
of notice indicating an intent to appeal the RO's decisions.  
See 38 U.S.C. § 4005(c) (1976); 38 U.S.C.A. § 7105(c) (West 
1991).

At the time of these decisions, the veteran had not been 
diagnosed with PTSD or claimed entitlement to service 
connection for PTSD.  The Board recognizes that complaints, 
findings, and diagnosis of a psychiatric disorder in service 
or shortly thereafter, although relevant to claims for 
psychiatric disorders generally, are not necessarily relevant 
to a claim for service connection for PTSD, the 
manifestations of which are often delayed for some time after 
the experience of a stressor.  38 C.F.R. § 3.303(d) (2006).  
Moreover, specific regulatory requirements must be met to 
establish service connection for PTSD.  38 C.F.R. § 3.304(f) 
(2006); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996), rev'g 5 Vet. App. 549 (1993).  The veteran's 
claim for service connection for PTSD involves a separate and 
distinct claim from the claim for a psychiatric disorder that 
was denied by the RO in the prior rating decisions in 1977, 
1981 and 1994.  There are no communications from the veteran 
received prior to October 29, 2001, that mention PTSD.  As 
such, the Board must find that the veteran did not submit a 
formal or informal claim for service connection for PTSD 
prior to October 29, 2001.  See 38 U.S.C.A. § 5101 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2006).  
Accordingly, the claim for an earlier effective date of award 
must be denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006)


IV.  Increased ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2006).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  The use of terminology 
such as "mild," "moderate" and "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  38 C.F.R. 
§§ 4.2, 4.6 (2006).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2006).  In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).  When there 
is an approximate balance of positive and negative   evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.


A.  Bilateral pes planus

Historically, the veteran was treated for bilateral pes 
planus in service.  He had pain in the center of his soles 
after prolonged standing that caused him to walk on the balls 
of his feet.  A July 1976 podiatry consultation described a 
bilateral sub-talor varus deformity of 10-12 degrees on the 
right, and 5-7 degrees on the left.  A March 1977 VA podiatry 
consultation described 3rd degree pes planus bilaterally that 
was painful on weightbearing.  An RO rating decision in April 
1977 granted service connection for pes planus, bilateral, 
third degree with subtalar varus deformity, and assigned an 
initial 10 percent evaluation under Diagnostic Code 5276.  
This rating has remained in effect to the current appeal.

The veteran's current claim on appeal stems from an 
application of entitlement to TDIU filed in August 2003.  
Relevant VA clinical records include an April 2003 
electromyography and nerve conduction velocity (EMG/NCV) 
study that showed bilateral decreased peroneal motor 
amplitude that could represent either decreased extensor 
digitorium brevis (EDB) muscle mass as from shoe trauma or 
axonal peroneal neuropathies.  X-ray examinations in June 
2003 showed hallux valgus deformity and a medial bunion of 
the left foot, but no bone or joint abnormality of the right 
foot.  A November 2003 neurology consultation included his 
report of constant numbness and burning of his feet with 
occasional shooting pains.  He reported an ability to walk a 
mile.  On examination, his gait showed a normal stance and 
pace.  There was no pronator drift.  He was able to toe and 
heel walk with no involuntary movements.  His assessments 
included paresthesias and pain in the bilateral lower 
extremities (BLE) as well as peripheral neuropathy plus 
cutaneous symptoms due to fungal infection of the feet.

On VA C&P examination in March 2004, the veteran reported 
mild pain in the step of his left foot, tingling and 
throbbing of his left big toe, and itching and burning of his 
feet.  His left foot hurt with standing for three to four 
hours.  He felt he could walk at least two miles, but would 
probably have left foot pain at night.  Examination showed 
pes planus bilaterally.  There was minimal tenderness to 
pressure in the insole of the left foot, but no tenderness 
elsewhere on either foot.  There was no weakness or motion 
loss of the feet or toes.  There were no bunions on either 
foot.  The examiner diagnosed pes planus and commented that 
this should have very little impact on the veteran's physical 
and sedentary employment.

In pertinent part, an October 2004 VA clinical record noted 
the veteran to have supple pes planus.  In January 2005, he 
was prescribed shoe arch supports.

On VA C&P examination in February 2005, the veteran reported 
that his feet hurt with prolonged standing and walking.  He 
avoided running.  Examination showed flattening of the 
longitudinal arches bilaterally.  There was full range of 
motion of the toes and ankles.  He had a normal gait with no 
calluses.  Posture was good in all planes, including rising 
up on the toes and rocking back on the feet.  There was no 
pain, fatigue, weakness, lack of endurance, or pain with 
repetitive movement.  There was also no hammertoe, high arch, 
clawfoot, or hallux valgus deformity.  The examiner diagnosed 
bilateral pes planus.

An April 2005 VA clinical record noted flat feet on standing.  
A June 2005 podiatry consultation described "[s]evere" pes 
planus.  In October 2005, he was noted to have a good gait.  
A November 2005 podiatry consultation included the veteran's 
report of occasional sharp pains of the feet.  He had 
received orthotics, but had not used them as they were too 
wide for his shoes.  X-ray examination showed mild 
degenerative joint disease (DJD) of the left foot.  In 
February 2006, he was prescribed a transcutaneous electrical 
nerve stimulation (TENS) unit due to bilateral leg and foot 
pain.  He was noted to have a past diagnosis of peripheral 
neuropathy plus cutaneous symptoms due to fungal infection of 
the feet.

The veteran's foot disability has been evaluated as 10 
percent disabling pursuant to Diagnostic Code 5276.  The 
current 10 percent rating contemplates moderate bilateral 
flatfeet with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).  Id.  Severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities warrants a 
20 percent evaluation for unilateral involvement, and a 30 
percent evaluation for bilateral involvement.  Id.  
Pronounced pes planus manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved with orthopedic shoes or 
appliances, warrants a 30 percent evaluation for unilateral 
involvement and a 50 percent rating for bilateral 
involvement.  Id.

The veteran has been examined twice during the appeal period, 
and has undergone podiatry consultations at the VA clinic.  
He has reported bilateral foot pain with walking or prolonged 
standing for which he has been prescribed orthotic shoes.  A 
June 2005 VA podiatry consultation reported "severe" pes 
planus without any further clinical descriptions.  His VA 
examination in March 2004 was significant only for minimal 
tenderness to pressure in the insole of the left foot with no 
evidence of weakness or motion loss of the feet or toes.  
Similarly, VA examination in February 2005 showed no evidence 
of pain, fatigue, weakness, lack of endurance, or pain of 
either foot with repetitive movement.  Other than a medial 
bunion of the left foot noted prior to the appeal period, 
there have been no lay or medical descriptions of swelling, 
callosities or marked deformity.  The preponderance of the 
lay and medical evidence establishes that the veteran' 
bilateral pes planus results in no more than moderate 
disability.

In so deciding, the Board finds that the veteran's 
descriptions of bilateral foot pain on use are both competent 
and credible evidence supportive of his claim.  His current 
10 percent rating specifically contemplates moderate 
bilateral flat feet with pain on manipulation and use of the 
feet.  He has not described clinical findings such as 
swelling, callosities or marked deformity that are criteria 
for the next higher 30 percent rating.  The most probative 
evidence in this case, consisting of medical descriptions of 
his flat foot disability, shows that his bilateral pes planus 
results in no more than moderate disability.  Again, VA 
examination in February 2005 showed no evidence of pain, 
fatigue, weakness, lack of endurance, or pain of either foot 
with repetitive movement.  See 38 C.F.R. §§ 4.40. 4.45.  As 
such, the veteran does not meet, or more closely approximate, 
the criteria for a 30 percent rating under Diagnostic Code 
5276.


B.  Allergic rhinitis

The severity of a disease of the nose and throat is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.97.  A compensable 10 percent rating 
contemplates allergic or vasomotor rhinitis without polyps, 
but with greater than 50-percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2006).  The maximum 20 percent 
rating is warranted for allergic or vasomotor rhinitis with 
polyps.  Id.

The veteran received in-service treatment for allergic 
rhinitis.  An RO rating decision in May 1979 established 
service connection for allergic rhinitis, and assigned an 
initial noncompensable rating.  This rating has remained in 
effect to the present time.

The veteran filed a claim of entitlement to TDIU in August 
2003 which has been accepted as an informal claim for an 
increased rating for allergic rhinitis.  In pertinent part, a 
November 2003 VA clinical record included his report of sinus 
problems in the morning occurring three times a week.  A 
December 2003 VA clinical record noted that his nasal 
passages were "congested" with impressions of allergic 
rhinitis and sinusitis.  He was prescribed Nasalide.  He had 
a prescription of cough syrup, as needed (prn), for allergic 
rhinitis in April 2004.

On VA C&P examination in March 2004, the veteran reported 
that his rhinitis symptoms were controlled fairly well with 
eyedrops and Flonase nasal inhaler.  Physical examination 
showed the turbinates to be normal in size and color.  He had 
an adequate nasal airway bilaterally, and there was no 
evidence of pus or polyps in the nose.  He was given an 
assessment of allergic rhinitis.

In pertinent part, VA clinical records include an August 2004 
ear, nose and throat (ENT) consultation that reported no 
abnormalities of the nose.  He was treated for sinusitis, 
manifested by sinus pressure and headaches, in December 2004.  
Thereafter, the veteran received treatment for allergic 
rhinitis as well as sinusitis and bronchitis.  A February 
2005 clinical record described his nares as clear.

On VA C&P examination in February 2005, the veteran reported 
a history of allergic rhinitis manifested by sneezing, 
watering, itching and burning of his eyes and nose with 
frequent nasal congestion.  He did have interference of 
breathing due to nasal congestion.  He had mild allergic 
rhinitis symptoms year round, but a worsening of symptoms in 
the summer.  He denied purulent discharge, dyspnea on 
exertion or incapacitating episodes.  He could walk 100 yards 
slowly without getting out of breath.  His treatment included 
a liquid anti-histamine, and Flonase Nasal Inhaler.  
Examination showed excellent nasal airways bilaterally.  
There was no pus, polyps or blood seen.  He was given a 
diagnosis of allergic rhinitis fairly well controlled with 
medication.

Thereafter, the veteran continued to receive treatment for 
allergic rhinitis, sinusitis and bronchitis.  In March 2005, 
his nostrils were reported as clear.  In April 2005, he 
reported itchy watery eyes and dry cough with nasal 
congestion that he attributed to pollen.  At that time, his 
nostrils were clear with no rhinorrhea.  In February 2006, he 
was treated for sinusitis with a notation that his nostrils 
were "congested."  

The veteran has described recurrent episodes of allergic 
rhinitis manifested by nasal congestion.  His assertions are 
corroborated by the clinical evidence of record.  However, 
the criteria for a compensable 10 percent rating requires a 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  His clinical 
records only describe nasal congestion in December 2003 and 
February 2006 without any clinical description as to the 
degree of nasal obstruction.  The remainder of his clinical 
treatment records predominantly report clear nasal passages.  
VA examinations in March 2004 and February 2005 described 
adequate and excellent nasal airways, respectively.  At no 
time during the appeal period has there been a clinical 
description of a greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
Furthermore, there has been no evidence of polyps.  As such, 
the preponderance of the evidence establishes that the 
veteran's allergic rhinitis is not productive of greater than 
a 50 percent obstruction of the nasal passage on both sides, 
complete obstruction on one side, or polyps.  There is no 
doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).


ORDER

The claim of entitlement to service connection for 
dermatophytosis involving the feet, including tinea pedis and 
onychomycosis, is reopened and granted.

The claim of entitlement to an effective date earlier than 
October 29, 2001, for the award of service connection for 
PTSD is denied.

The claim of entitlement to a rating in excess of 10 percent 
for bilateral pes planus is denied.

The claim of entitlement to an increased (compensable) rating 
for allergic rhinitis is denied.


REMAND

The veteran's most recent VA PTSD examination in February 
2005 assessed his overall psychological, social, and 
occupational functioning due to PTSD (Global Assessment of 
Functioning (GAF) Score) as consistent with serious symptoms.  
His VA clinical records as recently as October 2005 reflect 
his report of doing "fairly well."   However, an April 2007 
statement from his treating VA clinician provided opinion 
that the veteran's PTSD symptoms of memory impairment, 
inability to tolerate crowds, depression, irritability, 
anger, and difficulty in maintaining an effective level of 
concentration precluded him from maintaining and obtaining 
substantially gainful employment.  Notably, VA 
neuropsychiatric testing in January 2004 resulted in opinion 
that inconsistent test results of his cognitive abilities 
suggested a measure of malingering.  On this record, the 
Board finds that further examination is necessary in order to 
resolve the conflicting assessments concerning the current 
severity of the veteran's PTSD.

It is well-settled principle that separate and distinct 
manifestations attributable to the same injury are to be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  The Board must remand the claims for increased 
ratings for residuals of left parotidectomy and seborrheic 
dermatitis with keratosis pilaris with chronic urticaria for 
consideration of additional, potentially applicable 
diagnostic codes.

With respect to the claim for residuals of left 
parotidectomy, a Board decision in February 1995 found that 
the veteran's Frey's syndrome symptoms (gustatory sweating 
and discomfort in the left post auricular area without 
organic neurological changes) appeared to be essentially 
neurological in nature, and that the most appropriate 
analogy, in terms of anatomical site of injury and neurologic 
deficit, was evaluating the disability as neurological 
impairment of the 9th cranial (glossopharyngeal) nerve.  At 
that time, the Board found the residual surgical scar to be 
asymptomatic.  Thereafter, a January 2005 VA clinical record 
reported the diagnosis as neuralgia of the 7th cranial nerve.

In connection with the current appeal, the RO obtained a VA 
scar examination report in February 2005 that described the 
characteristics of the residual scarring.  It appears the RO 
"granted" a 10 percent rating for the residual scarring 
characteristics but continued an overall 10 percent rating.  
This rating effectively reduced a rating for neurologic 
residuals that had been in effect for more than 5 years.  See 
38 C.F.R. §§ 3.105(e), 3.344(a),(b), (2006) (providing 
regulatory and due process limitations to reducing a rating 
in effect for five years or more).  This issue requires 
readjudication by the RO with separate considerations of the 
residual scarring and neurologic impairments of his left 
parotidectomy.  In so doing, an additional VA skin 
examination is necessary as unretouched photographs were not 
taken of the residual scarring involving the face.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800 Note (3) (2006).

With respect to the service-connected seborrheic dermatitis 
with keratosis pilaris with chronic urticaria, the RO has 
rated this skin disorder under Diagnostic Code 7806 which 
evaluates dermatitis or eczema according to the percentages 
of exposed and non-exposed skin areas involved or, 
alternatively, disfigurement of an exposed area under 
Diagnostic Code 7800 if a scar disability was predominant.  
On VA examination in February 2005, the veteran described 
recurrent symptoms of urticaria which, under the Schedule for 
Ratings, is evaluated based upon the frequency of recurrences 
and types of treatment.  38 C.F.R. § 4.118, Diagnostic Code 
7825 (2006).  To this end, a more descriptive VA examination 
report would be helpful in determining whether the veteran 
has had active manifestations of urticaria during the appeal 
period.

Accordingly, the case is REMANDED for the following:

1.  Obtain the veteran's clinical records 
of treatment from the Fayetteville, North 
Carolina, VA Medical Center, dated since 
June 2006.

2.  Associate the veteran's VA vocational 
rehabilitation claims folder with the 
record.

3.  Upon completion of all additional 
development, the veteran should be 
afforded VA psychiatric examination, with 
benefit of review of his claims folder, to 
determine the current severity of his 
PTSD.  All indicated tests, studies and 
interviews should be conducted.  

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  

The examiner must also discuss the effect, 
if any, of the veteran's PTSD on his 
social and industrial adaptability.  In so 
doing, the examiner should resolve the 
conflicting evidence of record including 
the January 2004 neuropsychiatric testing 
results and the April 2007 statement from 
the veteran's treating VA clinician.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.

In light of the veteran's recorded 
medical, educational and vocational 
history, the examiner is requested to 
express an opinion as to the degree of 
occupational impairment attributable to 
the service-connected PTSD, as opposed to 
any nonservice-connected disabilities.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's service-connected 
PTSD and whether any limitation on 
employment is likely to be permanent.  A 
complete rationale for all opinions should 
be provided.

4.  The veteran should be afforded 
appropriate VA examination(s), with 
benefit of review of his claims folder, to 
determine the nature and severity of his 
service-connected residuals of 
parotidectomy, and service-connected 
seborrheic dermatitis with keratosis 
pilaris with chronic urticaria.  The 
claims folder should be provided to the 
examiner(s) for review.

Seborrheic dermatitis:  The skin examiner 
must provide findings as to (1) the 
percentage of the entire body affected by 
the service-connected seborrheic 
dermatitis, (2) the percentage of the 
exposed areas affected by the service-
connected seborrheic dermatitis, and (3) 
the extent of any disfigurement of the 
head, face or neck.

Urticaria:  The skin examiner must provide 
an opinion as to whether the veteran has 
manifested any episodes of urticaria since 
August 2003 and, if so, describe the 
frequency of recurrences and types of 
treatment.

Scar:  The skin examiner should describe, 
in detail (i.e., size, location, 
disfigurement) of the residual scarring 
from the left parotidectomy.  

Unretouched color photographs should be 
taken of any scarring or skin involvement 
involving an exposed area.

Left parotidectomy:  The neurological 
examiner should discuss the extent, if 
any, of paralysis of the nerves involved, 
and specifically identify which nerves 
(i.e., the 7th and/or 9th cranial nerves, 
etc.) are involved.

Occupational impairment:  Finally, in 
light of the veteran's recorded medical, 
educational and vocational history, the 
examiner(s) is requested to express an 
opinion as to the degree of occupational 
impairment attributable to the service-
connected bilateral pes planus; seborrheic 
dermatitis with keratosis pilaris with 
chronic urticaria; residuals of 
parotidectomy; dermatophytosis involving 
the feet, including tinea pedis and 
onychomycosis; and allergic rhinitis, as 
opposed to any nonservice-connected 
disabilities.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and whether 
any limitation on employment is likely to 
be permanent.  

A complete rationale for all opinions 
should be provided.

5.  Thereafter, readjudicate the claims 
for an initial rating in excess of 30 
percent for PTSD, a rating in excess of 10 
percent for seborrheic dermatitis with 
keratosis pilaris with chronic urticaria, 
a rating in excess of 10 percent for 
residuals of left parotidectomy, and 
entitlement to a TDIU.  In so doing, 
separately evaluate the residual scarring 
and neurologic deficits of service-
connected left parotidectomy, and 
determine whether separate ratings are 
warranted for service connected seborrheic 
dermatitis with keratosis pilaris with 
chronic urticarial.  

6.  Finally, if any benefit sought on 
appeal remains denied, furnish the veteran 
and his representative a supplemental 
statement of the case and an appropriate 
period of time to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


